In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐2619 
JERRY G. MARKADONATOS, individually and on behalf of all 
  others similarly situated, 
                                       Plaintiff‐Appellant, 

                                  v. 

VILLAGE OF WOODRIDGE, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 11 C 7006 — James F. Holderman, Judge. 
                     ____________________ 

  ARGUED MAY 30, 2013, REARGUED EN BANC JUNE 3, 2014 — 
                  DECIDED JULY 21, 2014 
                 ____________________ 
   Before  WOOD,  Chief  Judge,  and  POSNER,  FLAUM, 
EASTERBROOK, KANNE, ROVNER, WILLIAMS, SYKES, TINDER, and 
HAMILTON, Circuit Judges. 
   PER  CURIAM.  The  court  is  divided.  Five  judges  in  two 
groups  (Judges  Posner,  Flaum,  and  Kanne  in  one;  Judges 
Easterbrook  and  Tinder  in  the  other)  vote  to  affirm  the 
judgment of the district court. Judge Sykes votes to remand 
2                                                       No. 12‐2619 


with instructions to dismiss the case for want of standing to 
sue.  The  remaining  four  judges  (Chief  Judge  Wood  and 
Judges Rovner, Williams, and Hamilton) vote to reverse. Be‐
cause no position commands a majority, the judgment of the 
district court is affirmed by our divided court. Durant v. Es‐
sex Co., 74 U.S. (7 Wall.) 107, 112 (1868). 
     POSNER, Circuit Judge, joined by Circuit Judges FLAUM  and 
KANNE  concurring in the judgment. The plaintiff was arrest‐
ed  in  the  Village  of  Woodridge,  Illinois,  for  shoplifting,  an 
Illinois Class A misdemeanor. 720 ILCS 5/16‐25. Upon arriv‐
ing  at  the  police  station  he  was  told  that  an  administrative 
fee  of  $30.00  is  required  upon  completion  of  any  custodial 
arrest/booking procedure. He paid the $30 on the spot, post‐
ed  bond,  and  was  forthwith  released,  without  being  jailed. 
He  later  pleaded  guilty  to  the  shoplifting  charge  and  was 
ordered  to  undergo  12  months  of  court  supervision  and  to 
pay fees and fines totaling $785 (on top of the $30 fee that he 
had paid at the police station). He claims to have completed 
his  period  of  supervision  successfully,  and  that  as  a  result 
the shoplifting charge was dismissed, “without adjudication 
of  guilt,”  pursuant  to  730  ILCS  5/5‐6‐3.1(f).  The  defendant 
(the Village of Woodridge) denies that the plaintiff obtained 
such  a  dismissal,  but  since  the  complaint  was  dismissed  on 
the pleadings, with no findings based on evidence, we’ll as‐
sume  that  the  plaintiff’s  allegation  is  correct.  Nothing  turns 
on whether it is or is not correct, however, as we’ll see. 
    The suit (a class action suit, but dismissed by the district 
judge before he decided whether to certify a class) challeng‐
es the constitutionality of subsection 5‐1‐12(A) of section 5‐1‐
12 (captioned “Administrative Fees”) of the Woodridge Vil‐
lage  Code.  The  subsection  imposes  a  “booking  fee”  of  $30 
No. 12‐2619                                                              3 


“when  posting  bail  or  bond  on  any  legal  process,  civil  or 
criminal,  or  any  custodial  arrest  including  warrant.”  Pre‐
sumably,  “when  posting”  means  “on  a  person  who  posts.” 
The subsection is poorly drafted; its poor drafting will figure 
in  our  analysis.  Although  the  ordinance  has  been  repealed 
and  the  repeal  moots  the  plaintiff’s  request  for  declaratory 
and injunctive relief, it occurred after he paid his $30 and so 
does not nullify his claim for damages. 
    The plaintiff appealed and a panel of this court affirmed 
the dismissal of the suit by a split vote. 739 F.3d 984 (7th Cir. 
2014). Judge Stadtmueller of the Eastern District of Wiscon‐
sin, sitting by designation, wrote the majority opinion. Judge 
Sykes wrote a concurring opinion and Judge Hamilton a dis‐
senting  opinion.  The  plaintiff  petitioned  for  rehearing  en 
banc, and his petition was granted. 
    Judge Hamilton’s dissent assumed that the ordinance re‐
quires imposition of the $30 charge on anyone who’s arrest‐
ed,  whether  or  not  he’s  released  from  custody  immediately 
either  because  he  posts  bail  (that  is,  pays  money  out  of  his 
own pocket to be released) or posts a bond (borrows the re‐
quired  bail  money).  There  are  false  arrests,  how  frequently 
or  infrequently  in  Woodridge  we  have  no  idea,  and  to  be 
forced to pay even a small amount of money for being false‐
ly arrested may present serious constitutional issues. But the 
court doesn’t have to decide any of those issues—indeed, it 
should not reach them. 
   There is a critical difference between a fee for posting bail 
and  a  fee  (if  that’s  the  right  word  for  it)  for  being  arrested. 
To be released on bail, whether having been arrested falsely 
or not, is a benefit that the Village of Woodridge confers on 
the people whom its police officers arrest. Most people who 
4                                                         No. 12‐2619 


are arrested do not want to spend any time in jail, and this is 
true whether or not there are solid grounds for the arrest, as 
there  were  in  the  case  of  our  plaintiff.  He  preferred  to  pay 
the  cost  of  a  bail  bond  ($150,  which  was  10  percent  of  the 
amount  of  bail  required  for  him  to  be  released,  because  his 
arrest  had  been  for  a  Class  A  misdemeanor;  see  720  ILCS 
5/16‐25(a)(1), (f)(1); Ill. Sup. Ct. R. 528(c)). 
    The cost of the bond was borne by the court and so ulti‐
mately  by  the  county  or  the  state.  (Illinois  does  not  permit 
use  of  commercial  bondsmen.)  But  the  Village  doubtless 
bore some expense as well, in making sure that the bond was 
proper  and  therefore  that  the  plaintiff  could  and  should  be 
released  pending  trial.  County  sheriffs  are  authorized  to 
charge  a  fee  for  bond  services,  see  55  ILCS  5/4‐5001,  and  in 
fact Du Page County (in which Woodridge is located) after a 
cost study set its bond fee at $30. Du Page County Code § 20‐
130. 
     The  County’s  cost  study  found  that  the  cost,  per  person 
arrested, to the Sheriff’s Department of providing bond was 
$44.59.  DuPage  County  Sheriff  Cost  of  Service  Analysis  1‐2 
(Aug.  9,  2002).  On  the  basis  of  the  study  the  County  raised 
its fee for the service, which had been $25, to $30. It’s thus no 
surprise that Woodridge, when an arrest is made by its offic‐
ers  rather  than  by  the  County  Sheriff’s  police,  charges  the 
same  fee.  There  is  no  contention  that  for  the  same  service 
provided by the Village a fee of $30 is excessive; the County 
study suggests if anything that the fee doesn’t cover the Vil‐
lage’s costs. Anyway the constitutionality of a fee for a gov‐
ernment service does not depend on proof of an exact equal‐
ity  between  the  cost  of  the  service  and  the  size  of  the  fee. 
Massachusetts  v.  United  States,  435  U.S.  444,  464–67  (1978); 
No. 12‐2619                                                             5 


Mueller v. Raemisch, 740 F.3d 1128, 1134 (7th Cir. 2014); Onei‐
da  Tribe  of  Indians  of  Wisconsin  v.  Village  of  Hobart,  732  F.3d 
837, 841–42 (7th Cir. 2013); Empress Casino Joliet Corp. v. Bal‐
moral  Racing  Club,  Inc.,  651  F.3d  722,  728–29  (7th  Cir.  2011) 
(en banc); Broussard v. Parish of Orleans, 318 F.3d 644, 660 (5th 
Cir.  2003)  (“even  though  the  connection  between  the  bail 
fees charged and the administration of the bail‐bond system 
may  be  somewhat  tenuous,  …  arrestees  have  failed  to  pre‐
sent  evidence  sufficient  to  show  that  the  fees  imposed  are 
arbitrary”);  compare  State  v.  Gorman,  41  N.W.  948,  949 
(Minn. 1889). 
     If,  then,  Woodridge’s  ordinance  imposes  the  $30  charge 
only  when  the  person  arrested  “post[s]  bail  or  bond,”  the 
charge is a lawful fee for a government service and the plain‐
tiff’s  case  collapses.  Schilb  v.  Kuebel,  404  U.S.  357,  370–71 
(1971), states that “§ 110‐7 [of Article 110 of the Illinois Code 
of  Criminal  Procedure  of  1963]  authorizes  retention  of  the 
1% as ‘bail bond costs.’ This is what that description implies, 
namely,  an  administrative  cost  imposed  upon  all  those, 
guilty  and  innocent  alike,  who  seek  the  benefit  of  §  110‐7. 
This  conclusion  is  supported  by  the  presence  of  the  long‐
established  Illinois  rule  against  the  imposition  of  costs  of 
prosecution  upon  an  acquitted  or  discharged  criminal  de‐
fendant,  and  by  the  Illinois  court’s  own  determination  that 
the charge under § 110‐7(f) is an administrative fee and not a 
cost  of  prosecution  imposed  under  [Illinois  law]  only  upon 
the  convicted  defendant”  (citations  omitted).  And  in  Payton 
v. County of Carroll, 473 F.3d 845, 852 (7th Cir. 2007), we read 
that  “the  sheriffs  have  a  legitimate  interest  in  recouping 
some  of  the  costs  of  administering  the  bail  system.  If  they 
had to offer another separate set of hearings devoted only to 
these  small  administrative  fees,  they  might  opt  out  of  the 
6                                                          No. 12‐2619 


bail  bond  process  altogether—a  step  that  Illinois  would 
permit them to take. Every detainee would then need to wait 
for the office hours of the county clerk, rather than the subset 
of  detainees  who  now  elect  that  option.  We  conclude  that 
plaintiffs  have  not  stated  a  claim  for  a  deprivation  of  due 
process.” 
     The Supreme Court held many years ago, in Kent v. Dul‐
les,  357  U.S.  116  (1958),  that  the  right  to  travel  abroad  is  a 
“liberty”  protected  by  the  Constitution’s  due  process  claus‐
es. Nevertheless you must pay for a passport to be allowed 
to travel abroad. Similarly, you have a right not to be arrest‐
ed if there is no probable cause to arrest you; but if you have 
the misfortune  to be  wrongfully arrested  (though  the  arrest 
of the plaintiff in this case was not wrongful), you still must 
post bail if you want to avoid being jailed pending a judicial 
determination  whether  there  was  probable  cause  to  arrest 
you. The right to bail, like the right to travel abroad, is a val‐
uable right for which the person seeking it, whether guilty or 
innocent, must pay. That is what Schilb and Payton hold. The 
$30 fee is a part of that cost—a small part. 
    The plaintiff’s counsel tells us that the $30 “booking fee” 
provision  is  unique  among  the  provisions  of  the  ordinance 
because  it  alone  imposes  a  fee  for  what  may  be  innocent 
conduct  mistakenly  believed  by  police  to  be  illegal.  He  in‐
stances  the  $15  fee  for  “release  of  [an]  impounded  dog  or 
cat.” But of course a dog or cat may escape the owner’s con‐
trol,  and  later  be  impounded,  without  fault  on  the  owner’s 
part.  The  animal  may  have  been  stolen,  or  have  escaped 
from its home because a careless workman had left a door or 
window  ajar,  or  been  lured  from  its  litter  box  by  a  rogue 
Woodridge  police  officer  with  catnip.  Even  in  such  cases, 
No. 12‐2619                                                            7 


impounding  the  animal  confers  a  benefit  on  the  owner  for 
which he must pay despite his lack of fault. Or consider the 
Village’s  $250  “towing  fee”:  the  owner  must  pay  to  recover 
his car even if he believes with good reason that the car was 
towed in error from a legal parking spot. It is the same in the 
false‐arrest case if the arrested person wants to be bailed out. 
    This discussion leads to the critical issue presented by the 
appeal: the scope of the “booking fee” provision. It is unclear. 
The parties interpret it to mean that if either you are arrest‐
ed, or you post bail or bond in respect of some other form of 
“legal  process,”  you  must  pay  the  $30.  But  there  is  another 
plausible  interpretation.  Remember  what  it  says:  “when 
posting  bail  or  bond  on  any  legal  process,  civil  or  criminal, 
or any custodial arrest including warrant,” you must pay the 
charge.  This  can  be  read  to  mean  that  you  must  pay  only 
when posting bail or bond in connection with any legal pro‐
cess, including a custodial arrest pursuant to a warrant. The 
“custodial arrest” clause is, on this interpretation, redundant 
(for  custodial  arrest  is  a  form  of  legal  process),  but  redun‐
dancy  is  common  in  statutes,  and  probably  more  so  in  vil‐
lage ordinances; a village may not have the resources for as‐
suring highly professional legal draftsmanship. 
    If we accept the plaintiff’s interpretation we create a seri‐
ous constitutional issue—whether government may charge a 
person  a  “fee”  (the  plaintiff  admits  that  the  $30  charge  is  a 
fee  rather  than  a  fine)  merely  for  being  arrested,  even  if,  as 
things turn out, he has been falsely arrested. As is apparent 
from Judge Hamilton’s panel dissent, adopting the plaintiff’s 
interpretation of the ordinance would plunge the court into 
a  swamp  of  issues  involving  both  procedural  and  substan‐
tive due process, and maybe equal protection as well. We are 
8                                                        No. 12‐2619 


adjured by countless Supreme Court decisions to avoid stat‐
utory interpretations  that raise serious constitutional issues, 
and  not  just  interpretations  that  if  adopted  would  render  a 
statute  unconstitutional  without  further  analysis.  In  the 
words of Justice Holmes, “the rule is settled that as between 
two  possible  interpretations  of  a  statute,  by  one  of  which  it 
would be unconstitutional and by the other valid, our plain 
duty is to adopt that which will save the Act. Even to avoid a 
serious doubt the rule is the same.” Blodgett v. Holden, 275 U.S. 
142,  148  (1927)  (concurring  opinion)  (emphasis  added);  see 
also  Crowell  v.  Benson,  285  U.S.  22,  62  (1932);  Ashwander  v. 
Tennessee  Valley  Authority,  297  U.S.  288,  347–48  (1936) 
(Brandeis, J., concurring); Rust v. Sullivan, 500 U.S. 173, 190–
91 (1991); Matthew  C. Stephenson, “The Price of Public Ac‐
tion:  Constitutional  Doctrine  and  the  Judicial  Manipulation 
of Legislative Enactment Costs,” 118 Yale L.J. 2, 36–39 (2008). 
This corollary of the “constitutional avoidance”  doctrine—a 
doctrine  that  in  its  original  form  required  “that  every  rea‐
sonable  construction  must  be  resorted  to,  in  order  to  save  a 
statute  from  unconstitutionality,”  Hooper  v.  California,  155 
U.S.  648,  657  (1895)  (emphasis  added);  see  also  Parsons  v. 
Bedford,  28  (3  Pet.)  U.S.  433,  448–49  (1830)  (Story,  J.)—has 
been  criticized.  See  Henry  J.  Friendly,  Benchmarks  211–12 
(1967);  Frederick  Schauer,  “Ashwander  Revisited,”  1995  Sup. 
Ct. Rev. 71, 74. But it endures, and binds us. 
    There are limits to interpretive  freedom, and thus to the 
reach of the constitutional avoidance doctrine. The interpre‐
tation  that  avoids  having  to  grapple  with  difficult  constitu‐
tional issues must be reasonable to be a serious candidate for 
adoption. But those limits are not exceeded by an interpreta‐
tion  that  confines  the  $30  booking  fee  to  cases  in  which  a 
person  arrested  in  Woodridge  seeks  bail  or  bond.  It’s  like 
No. 12‐2619                                                           9 


interpreting  the  phrase  “my  cat  enjoys  jumping  on  trampo‐
lines  and  beds”  to  mean  that  she  enjoys  jumping  on  both 
things, as opposed to her enjoying jumping only on trampo‐
lines  and,  separately,  enjoys  beds  for  reasons  unrelated  to 
jumping  on  them.  The  latter  interpretation,  which  corre‐
sponds  to  the  interpretation  urged  by  the  plaintiff  in  this 
case, is actually less plausible than the former interpretation, 
the one that spares us from having to resolve serious consti‐
tutional  issues.  The  plaintiff’s  lawyer  emphasizes  that  the 
ordinance  makes  no  provision  for  refunds,  but  there  is  no 
reason  for a refund  when a  valuable service,  such  as assist‐
ing in obtaining bail, is rendered. 
     Granted,  the  title  of  the  provision—“booking  fee”—
points to an arrest; the arrested person is booked even if he 
does  not  post  bail  or  bond.  But  a  glance  at  the  other  provi‐
sions of the ordinance reveals carelessness in titling. For ex‐
ample, the provision imposing a “towing fee” is not imposed 
every time a vehicle is towed by the Village, even if the vehi‐
cle was towed because its driver or owner was arrested; it is 
imposed only “on an arrestee any time a vehicle release form 
is  required.”  The  opening  sentence  of  the  ordinance  states 
that it imposes “fees for the following activities and purpos‐
es,” and the activity for which the booking fee is imposed is 
“posting  bail  or  bond  on  any  legal  process,”  including  the 
legal process that consists of a custodial arrest pursuant to a 
warrant. 
    Another  support  for  this  analysis  is  the  earlier  reference 
to the $30 service fee charged by Du Page County for arrang‐
ing  bail  for  an  arrested  person.  There  is  no  suggestion  that 
the County’s fee is for the “service” of arresting. The fact that 
the  Village  of  Woodridge  charges  the  identical  fee  is  evi‐
10                                                     No. 12‐2619 


dence that like the County’s fee it’s a fee for arranging for a 
bail  bond—which  is  not  to  say  the  Woodridge  police  may 
not be treating it as a fee for arrest, but that is a separate is‐
sue, taken up later. 
    The  suggested  interpretation  does  less  violence  to  the 
provision’s  “plain  meaning”  than  the  Supreme  Court’s  in‐
terpretation of a statute which provided that “the Director of 
Central  Intelligence  may,  in  his  discretion,  terminate  the 
employment  of  any  officer  or  employee  of  the  Agency 
whenever  he  shall  deem  such  termination  necessary  or  ad‐
visable  in  the  interests  of  the  United  States.”  50  U.S.C. 
§ 403(c)  (1982)  (now  codified  at  50  U.S.C.  § 3036(e)(1)).  Alt‐
hough  the  Administrative  Procedure  Act  bars  judicial  re‐
view of “agency action [that] is committed to agency discre‐
tion  by  law,”  5  U.S.C.  § 701(a)(2),  the  Supreme  Court  held 
that  termination  of  employment  by  the  Director  of  Central 
Intelligence  could  be  challenged  if  the  challenge  was  based 
on  the  Constitution.  This  interpretation  was  inconsistent 
with the text of the employment statute read in conjunction 
with  the  APA,  but  the  Court  adopted  it  “to  avoid  the  ‘seri‐
ous  constitutional  question’  that  would  arise  if  a  federal 
statute were construed to deny any judicial forum for a col‐
orable constitutional claim.” Webster v. Doe, 486 U.S. 592, 603 
(1988)  (emphasis  added).  For  a  similar  case  and  result,  see 
Johnson v. Robison, 415 U.S. 361, 365–67 (1974). 
     Granted, the Village does not invoke the doctrine of con‐
stitutional avoidance. It comes close, however, when it says 
in  its  brief  on  rehearing  that  “the  ‘Arrest  Booking  Guide‐
lines’  promulgated  by  the  DuPage  County  Court  provides 
that for misdemeanor arrests the arrestee can and should ‘be 
released on bond at the police station.’” In other words, the 
No. 12‐2619                                                           11 


Village ties the fee to the bond. The arrested person pays $30 
and gets bond. All the Village had to say in addition, to in‐
voke the doctrine clearly, would have been that the fee is for 
the  bond.  In  any  event  the  purpose  of  the  constitutional 
avoidance doctrine is not to benefit a party, but to minimize 
the  occasions  on  which  a  court  declares  a  legislative  enact‐
ment unconstitutional. That declaration would be gratuitous 
in  this  case  because  the  plaintiff  suffered  no  harm  from  the 
alleged constitutional violation. He paid what in his county 
is  the  standard  bond  fee  charged  by  local  government  and 
got the bond and spent no time in jail. What’s he complain‐
ing about? 
    Of course in a sense it’s too late to save the ordinance by 
invoking  the  doctrine  of  constitutional  avoidance;  it’s  been 
repealed.  But  for  all  we  know,  there  are  similar  ordinances 
elsewhere.  Remember  that  Du  Page  County  charges  a  $30 
bond fee, and (in the same section of its ordinance) it makes 
the  fee  nonrefundable—so  if  the  plaintiff  had  been  charged 
that fee and had later been acquitted, he would have had no 
right  to  get  it  back.  Isn’t  it  important  to  make  clear  that  a 
bond fee is not an arrest fee? 
   There  is  a  further  reason  not  to  limit  the  constitutional 
avoidance doctrine to enactments still in force. The only rea‐
son the plaintiff isnʹt asking for an injunction is that the Vil‐
lage  repealed  the  ordinance,  thus  rendering  that  relief 
(which  the plaintiff had originally requested) moot. To pre‐
clude  application  of  the  constitutional  avoidance  doctrine 
whenever it was sought to be applied to a repealed statute or 
ordinance  would  disincentivize  states  and  municipalities 
from repealing their enactments lest repeal lead to an infer‐
ence that the previous legislation had been unconstitutional. 
12                                                        No. 12‐2619 


We  avoid  creating  such  incentives  in  other  settings.  Fed.  R. 
Evid.  407  (prior  remedial  measures),  for  example,  forbids 
admitting evidence of a company’s redesigning a product to 
prove  that  the  previous  design  was  defective.  It  would  be 
perverse  to  rule  that  had  Woodridge  not  repealed  the  ordi‐
nance,  the  constitutional  avoidance  principle  might  save  it, 
but because it has been repealed the Village should be liable 
for past damages. 
     As noted earlier, the doctrine of constitutional avoidance 
functions  to  minimize  friction  between  courts  and  legisla‐
tures (including state and municipal legislatures). The plain‐
tiff  asks  us  to  hold  that  a  local  government  of  Illinois  is 
committing  grave  violations  of  his  constitutional  rights—
rights  that  might  conceivably  (if  implausibly)  be  traced  all 
the  way  back  to  Magna  Carta.  That  imputation  should  not 
lightly be leveled against a state government entity, even as 
modest a one as the Village of Woodridge, Illinois. A saving 
construction is available to our court; we should embrace it. 
     No court other than this court in this case has interpreted 
Woodridge’s  “booking  fee”  provision.  The  meaning  of  the 
provision  is  of  course  an  issue  of  Illinois  law.  But  whether 
we could certify the question of its meaning to the Supreme 
Court  of  Illinois—a  course,  by  the  way,  that  neither  party 
urges—and if we could whether we should, are very doubt‐
ful. Begin with “could.” The Illinois court accepts only “Cer‐
tification  of  Questions  of  State  Law  from  Certain  Federal 
Courts,” Ill. Sup. Ct. R. 20—and “state law” may not include 
local  ordinances.  Our  authority  to  certify  questions  to  the 
Supreme  Court  of  Illinois  is  similarly  limited  to  “questions 
of state law.” 7th Cir. R. 52. True, the meaning of local ordi‐
nances  was  at  issue  in  City  of  Chicago  v.  StubHub!,  Inc.,  624 
No. 12‐2619                                                            13 


F.3d 363 (7th Cir. 2010), where we certified a question to that 
court.  The  court  accepted  the  certification,  but  the  question 
certified, and answered by the court, was “whether munici‐
palities  may  require  electronic  intermediaries  to  collect  and 
remit  amusement  taxes  on  resold  tickets”—that  is,  whether 
this practice was permitted by Illinois state law. 
    Whether we could certify to the Supreme Court of Illinois 
a question about the meaning of a local ordinance, or not, we 
shouldn’t  do  so  in  this  case.  The  case  doesn’t  meet  our 
standards  for  certification,  as  laid  out  in  State  Farm  Mutual 
Automobile  Ins.  Co.  v.  Pate,  275  F.3d  666,  672  (7th  Cir.  2001), 
where  we  said  that  “‘certification  is  appropriate  when  the 
case concerns a matter of vital public concern, where the is‐
sue  will  likely  recur  in  other  cases,  where  resolution  of  the 
question to be certified is outcome determinative of the case, 
and where the state supreme court has yet to have an oppor‐
tunity  to  illuminate  a  clear  path  on  the  issue.’  We  also  con‐
sider  whether  the  issue  is  of  interest  to  the  state  supreme 
court in its development of state law, and the interest of fu‐
ture  litigants  in  the  clarification  of  state  law”  (internal  cita‐
tions omitted). The fact that Woodridge’s ordinance has been 
repealed  (along  with  a  similar  ordinance  of  another  Illinois 
municipality, Naperville, see Roehl v. City of Naperville, 857 F. 
Supp. 2d 707, 709–10 (N.D. Ill. 2012)) is decisive against certi‐
fication. 
     In  these  circumstances,  given  the  decisions  of  the  Su‐
preme Court of the United States that we’ve cited, our prop‐
er  course  is  clear:  it  is  to  interpret  the  “booking  fee”  provi‐
sion of the ordinance as being limited to bail and bond cases.  
    This is not to condone—indeed it is to raise serious ques‐
tions  concerning—the  conduct  of  the  Woodridge  police.  If 
14                                                       No. 12‐2619 


they were charging the $30 fee to persons whom they arrest‐
ed who did not attempt to post bail or bond (maybe persons 
who  couldn’t  or  wouldn’t  spare  the  money,  or  were  confi‐
dent of  being quickly  released  from jail  because their arrest 
had been a palpable mistake), those persons might well have 
state  or  federal  remedies,  or  both.  Being  arrested  is  not  a 
“service” to the person arrested! But the plaintiff in this case 
did not want to risk time in jail. He posted bond and was re‐
leased. He paid for and received a valuable service. No con‐
stitutional right of his was violated. 
    It could be argued that even if the ordinance does not al‐
low the imposition of an arrest fee, as distinct from a fee for 
a  get‐out‐of‐jail‐card,  a  person  who  can  prove  that  the  Vil‐
lage of Woodridge has or had a policy of charging the fee to 
anyone who is arrested is entitled to damages from the Vil‐
lage.  But  Markadonatos  is  challenging  the  ordinance,  not  a 
policy that exists apart from it; for he is suing exclusively as 
a member of the class of persons to whom the ordinance has 
been applied, and the ordinance is constitutional if it author‐
izes a fee only for posting bond. Furthermore, even if the Vil‐
lage,  or  the  police,  have  and  enforce  an  unlawful  policy  of 
imposing the fee on every arrested person, bond or no bond, 
Markadonatos was not a victim of such a policy. He commit‐
ted theft yet avoided for $30 (plus the $150 cost of the bond, 
as  distinct  from  the  Village’s  help  in  getting  him  the  bond) 
having to spend any time in jail. He got a reasonable deal. If 
the Village or the police have acted unlawfully toward other 
persons, they are the persons who have standing to sue. 
   Giving  the  ordinance  an  interpretation  that  renders  it 
constitutional  leaves  no  basis  for  the  suit;  and,  incidentally, 
by removing the constitutional obstacle leaves the state judi‐
No. 12‐2619                                                       15 


ciary  free  to  interpret  the  ordinance  in  any  future  lawsuit. 
We  have  no  authority  to  give  a  state  statute  or  local  ordi‐
nance  a  definitive  interpretation;  that  is  the  prerogative  of 
the  state  judiciary.  But  when  a  case  properly  before us  pre‐
sents an issue of interpretation of state law, whether it is case 
law or legislative law, our duty is to foresee as best we can 
the interpretation that the state courts would adopt. The Illi‐
nois courts would doubtless prefer to interpret the pertinent 
provision  of  the  ordinance  to  preserve  its  constitutionality 
rather  than  to  adopt  an  interpretation  that  might  render  it 
unconstitutional.  But  we  preserve  the  state  judiciary’s  op‐
portunity  to  give  or  not  give  the  ordinance  a  saving  con‐
struction, as it wishes. 
    The  case  was  properly  dismissed  on  the  pleadings,  be‐
cause the ground for the dismissal was the answer to a ques‐
tion of law, namely the meaning of the relevant provision of 
the ordinance. A suit premised on the distinct theory that the 
Woodridge  police  commit  a  constitutional  violation  when 
they collect a fee (unlawfully, because not authorized by the 
ordinance as we interpret it) for an arrest that does not result 
in the posting of bail or bond might succeed, but, as we have 
emphasized,  it  is  not  this  case.  Whatever  the  situation  of 
other arrested persons, Markadonatos himself received a rea‐
sonable  fee  for  a  valuable  service.  What  is  his  gripe?  What 
damages has he suffered? What possible relief could a court 
grant him? 
    A  note  in  closing  about  the  alternative  ground  for  dis‐
missal urged in Judge Sykes’s concurring panel opinion: lack 
of  standing  because  of  absence  of  an  injury  remediable  by 
the  court.  Article  III  of  the  Constitution  of  course  makes 
standing  a  prerequisite  to  maintaining  a  suit  in  a  federal 
16                                                       No. 12‐2619 


court. Judge Sykes pointed out that if the objection to the or‐
dinance was, as it seemed to be, that it imposed a fee for be‐
ing  arrested  with  or  without  probable  cause,  the  plaintiff 
could  not  make  the  objection  a  basis  for  a  suit  in  federal 
court,  because  he  was  arrested  with  probable  cause.  There 
was  an  echo  of  Judge  Sykes’s  concern  in  Judge  Hamilton’s 
panel  dissent  when  he  said that  the constitutional flaw that 
he discerned in the ordinance was “easy to correct: make the 
fee  payable upon  conviction  of a crime,  as part of the court 
costs authorized by law after the full procedural protections 
of the criminal justice system.” 739 F.3d at 993. 
    The  plaintiff  received  those  full  procedural  protections 
but  only  after  paying  the  fee.  Yet  what  difference  would  it 
have made to him had he paid it after rather than before re‐
ceiving them? He was arrested on January 8, 2011, and dis‐
charged  from  supervision  on  April  19,  2012.  By  then  and 
probably  earlier  he  would  have,  under  Judge  Hamilton’s 
conception  of  lawful  procedure,  been  lawfully  required  to 
pay the $30 fee. Suppose he had instead paid it on January 8, 
2012. Then, at a generous discount rate of 10 percent per an‐
num,  he  incurred  a  present‐value  loss  of  $2.73  ($30.00  – 
$27.27) by having to pay in advance. De minimis non curat lex. 
    Judge  Sykes’s  approach,  at  least  if  the  $2.73  loss  of  pre‐
sent value is disregarded, would resolve the case on grounds 
of  standing,  requiring  dismissal  without  prejudice.  The 
slightly  different  approach  taken  in  this  opinion  implies 
dismissal  on  the  merits  (as  in  the  district  court):  the  ordi‐
nance  is  constitutional,  and,  because  the  plaintiff  posted 
bond  and  thus  came  within  the  ordinance  so  interpreted, 
was  not  violated  and  no  constitutional  right  of  the  plaintiff 
was infringed. 
No. 12‐2619                                                            17 

     EASTERBROOK,  Circuit  Judge,  joined  by  Circuit  Judge 
TINDER,  concurring  in  the  judgment.  I  agree  with  Judge 
Sykes that Markadonatos lacks standing to contest the appli‐
cation of the ordinance to persons arrested without probable 
cause  and  to  contend  that  the  Village  needed  to  provide 
hearings. “[A] person to whom a statute may constitutional‐
ly  be  applied  may  not  challenge  that  statute  on  the  ground 
that it may conceivably be applied unconstitutionally to oth‐
ers in situations not before the Court.” New York v. Ferber, 458 
U.S.  747,  767  (1982).  See  also  Sabri  v.  United  States,  541  U.S. 
600, 608–10 (2004). But I do not join her opinion, which pro‐
poses to dismiss the entire suit for want of a justiciable con‐
troversy,  because  Markadonatos  has  standing  to  contest  the 
ordinance’s  application  to  a  person  arrested  with  probable 
cause,  as  he  was.  He  maintains  (and  Judge  Hamilton  con‐
cludes) that the fee is constitutionally obnoxious even when 
the arrest is supported by probable cause and followed by a 
conviction. That contention is justiciable. 
    Judge Posner proposes to duck that question by holding 
that the fee is attributable, not to the arrest, but to a person’s 
release on bail. I agree with his approach to the extent of say‐
ing  that,  if  a  state  court  could  save  a  statute  by  reasonably 
giving it a particular construction, a federal court ought not 
take the matter out of the state’s hands by peremptorily de‐
claring the statute unconstitutional “on its face”—which is to 
say, in every possible application. But we cannot do the con‐
struing,  after  the  fashion  of  Bond  v.  United  States,  134  S.  Ct. 
2077 (2014), which recently indulged a strained reading of a 
federal  statute  in  order  to  avoid  a  constitutional  problem. 
Only  a  state  court  can  give  an  authoritative  limiting  con‐
struction to a state statute. 
18                                                        No. 12‐2619 

    If I had to make an independent assessment of the ordi‐
nance’s  meaning,  I  would  agree  with  Judge  Posner.  But  our 
task is to resolve the parties’ dispute. Neither side has asked 
us to read the ordinance as applicable only to bail or to en‐
sure that the state judiciary has room to give the ordinance a 
limiting  construction.  Instead  they  agree  that  the  ordinance 
imposes a $30 fee on all arrests. The only justiciable subject is 
whether the Constitution allows  the ordinance’s application 
to someone arrested on probable cause. And to that question 
the answer is yes. 
     Probable cause justifies substantial burdens. Someone ar‐
rested  on  probable  cause  can  be  taken  to  the  stationhouse, 
booked, and held pending bail, even if the offense is punish‐
able  only  by  a  fine.  See Atwater  v.  Lago  Vista,  532  U.S.  318 
(2001). A person taken into custody can be held as long as 48 
hours before seeing a magistrate. See Riverside v. McLaughlin, 
500 U.S. 44 (1991). Probable cause, reflected in a grand jury’s 
indictment, justifies holding a defendant in custody pending 
trial. See Costello v. United States, 350 U.S. 359 (1956); Gerstein 
v.  Pugh,  420  U.S.  103  (1975).  Probable  cause  also  can  justify 
the  seizure  of  the  suspect’s  assets  pending  forfeiture,  a  step 
that may make it  impossible for the suspect to  hire  his pre‐
ferred lawyer and might lead to a conviction, when a better 
defense could have produced an acquittal. See Kaley v. United 
States, 134 S. Ct. 1090 (2014). 
   All  of  these  losses  vastly  exceed  a  $30  fee.  If  probable 
cause  justifies  months  in  jail  and  an  inferior  lawyer,  what 
sense  could  it  make  to  say  that  a  $30  fee  is  constitutionally 
excessive?  True,  someone  arrested  on  probable  cause  does 
not get the $30 back if he prevails at trial—but neither does 
he get back the value of time spent in jail or the value of the 
No. 12‐2619                                                        19 

difference between a top‐notch lawyer and the average qual‐
ity provided under the Criminal Justice Act. It won’t suffice 
to say, as Judge Hamilton’s dissent does, that probable cause 
isn’t enough to justify permanent deprivations of property. It 
does justify deprivations of liberty; why is property more sac‐
rosanct? 
    The Due Process Clause applies to both liberty and prop‐
erty. When there is a distinction, property receives the lesser 
protection. The burden at a criminal trial, where liberty is at 
issue,  is  “beyond  a  reasonable  doubt”;  the  burden  at  a  civil 
trial  involving  property,  by  contrast,  is  “preponderance  of 
the evidence.” In a criminal trial that can end in a sentence of 
imprisonment, the defendant is entitled to counsel at public 
expense if he cannot afford a lawyer; in a civil trial, by con‐
trast,  a  defendant  who  cannot  afford  a  lawyer  must  repre‐
sent  himself.  The  list  could  be  extended,  but  the  point  has 
been  made.  Liberty  receives  the  greater  protection.  So  the 
cases  establishing  that  probable  cause  suffices  to  deprive  a 
person  of  liberty  for  months  pending  trial  show  that  there 
can’t be a problem with a $30 fee. 
     More  than  that.  I  do  not  think  that  the  Due  Process 
Clause  has  anything  helpful  to  say  about  the  claim  Marka‐
donatos  presents.  The  Constitution  requires  due  process,  yet 
for  reasons  the  panel  explains  (and  Judge  Sykes  reiterates) 
Markadonatos’s  demand  for  a  hearing  is  unavailing.  He 
might  have  been  entitled  to  a  hearing  (or  some  other  infor‐
mal process, see Goss v. Lopez, 419 U.S. 565 (1975)) adequate 
to  separate  persons  arrested  with  probable  cause  from  per‐
sons arrested without, but he has never asked for that sort of 
procedure. He maintains, instead, that the ordinance impos‐
es  a  fee  on  every  arrest,  making  probable  cause  irrelevant. 
20                                                      No. 12‐2619 

Yet he concedes that he was arrested. On his own view of the 
ordinance, there is nothing to hold a hearing about. Instead 
his principal argument comes under the banner of “substan‐
tive due process.” 
    The  Supreme  Court  has  concluded  that  substantive  due 
process  is  applicable  only  when  the  government  deprives  a 
person  of  a  “fundamental”  right.  See  Washington  v.  Glucks‐
berg,  521 U.S. 702, 719–23 (1997). Glucksberg held that assist‐
ed  suicide  is  not  a  fundamental  right.  Markadonatos  does 
not  contend  that  the  loss  of  $30  is  more  important  than  the 
power to choose the time and manner of one’s death—or any 
of the other asserted rights that the Supreme Court has held 
not  to  be  “fundamental.”  He  argues  instead  that  there  is  a 
“fundamental right” not to be deprived of anything “arbitrar‐
ily,” and he maintains that the $30 fee is “arbitrary.” 
    That is not an application of the Glucksberg framework; it 
elides the need to find a “fundamental right.” If Markadona‐
tos were correct, a court would never ask whether the assert‐
ed interest is “fundamental.” Instead it would go straight to 
the question whether the state has acted “arbitrarily,” which 
is to say, would decide every claim on the merits. Glucksberg 
requires,  however,  an  initial  step:  ascertaining  whether  the 
interest  at  stake  is  “fundamental.”  No  decision  of  the  Su‐
preme  Court  so  much  as  hints  that  a  small  fee  is  a  “funda‐
mental interest.” 
    Maintaining  the  difference  between  “fundamental”  and 
other  interests  is  vital,  lest  we  collapse  the  distinction  be‐
tween  substantive  due  process  and  equal  protection.  The 
equal‐protection question is whether it is possible to imagine 
a rational basis for the rule. See, e.g., Usery v. Turner Elkhorn 
Mining  Co.,  428  U.S.  1  (1976)  (describing  the  rational‐basis 
No. 12‐2619                                                         21 

standard and applying it to a statute that imposed costs far 
exceeding $30). Markadonatos does not contend that the or‐
dinance  lacks  a  rational  basis.  Arrests  may  be  followed  by 
release without charge, release on bail, or incarceration. Any 
of these costs the Village at least $30—or so a rational legisla‐
ture could conclude. Both release without charge and release 
on bail entail lots of paperwork and the time of police offic‐
ers, if not judges and lawyers; incarceration is costly because 
prisoners must be fed, supervised, and provided with medi‐
cal  care.  Requiring  people  to  reimburse  others  for  the  costs 
they  impose  on  them  is  proper.  (Recall  that  Markadonatos 
was  arrested  on  probable  cause,  which  means  that  his  own 
misconduct caused whatever costs the Village incurred.) 
    Markadonatos  has  invoked  substantive  due  process  in 
the hope that we will demand more than a rational basis from 
the  Village.  We  should  not  oblige.  Glucksberg  separates  the 
domains  of  equal  protection  and  substantive  due  process; 
this controversy is on the equal protection side. 
    If there is something wrong with a fee of $30 for being ar‐
rested, what are we to make of the $400 fee for filing a suit in 
federal  district  court?  If  the  arrest  was  without  probable 
cause,  the  victim  is  entitled  to  damages. A  prevailing  party 
will recover costs, including the filing fee, from the defend‐
ant,  but  if  the  court  holds  that  the  arrest  was  supported  by 
probable  cause,  then  the  suspect  is  out  not  only  the  $30  for 
being  arrested  but  also  the  $400  for  trying  to  show  that  he 
should  not  have  been  arrested.  It  would  be  absurd  to  say 
that the $30 fee violates the Constitution but that the $400 fee 
does not. And an assertion that a suspect incurs the $400 fee 
voluntarily  by  filing  suit  is  hollow:  the  controversy  begins 
not  with  the  suit  but  with  the  arrest,  which  is  involuntary 
22                                                     No. 12‐2619 

from the perspective of Markadonatos or any other suspect. 
The only way to contest the arrest (or for that matter the ar‐
rest fee) is to pay a $400 filing fee in federal court. Probable 
cause  for  the  arrest  means  that  a  plaintiff  such  as  Marka‐
donatos does not get the $400 back. If probable cause for ar‐
rest supports a $400 fee, why not a $30 fee? 
    Or consider the fee a village imposes to recover a towed 
car. These fees often are in the range of $100. No one wants 
his  car  towed  any  more  than  he  wants  to  be  arrested. And 
cars  may  be  towed  without  good  cause,  just  as  people  may 
be  arrested  without  good  cause. It  seems more  likely  that  a 
village would impose a steep towing fee as a means of gen‐
erating  revenue  (which would increase the  incentive  to  tow 
even  properly  parked  cars)  than  that  it  would  impose  a 
modest  arrest  fee.  Yet  at  oral  argument  counsel  for  Marka‐
donatos  acknowledged  that  a  towing  fee  is  valid.  What  he 
could not  explain is  why the  Constitution  allows a  $100 fee 
after a car is taken to the pound but no fee at all after a per‐
son is taken to the stationhouse. 
   I  conclude  that  Markadonatos  has  standing  to  challenge 
the  collection  of  a  fee  from  a  person  arrested  on  probable 
cause, because that’s the category he is in and if he wins he 
gets  the  $30  back.  But  his  argument  fails  on  the  merits.  I 
therefore concur in the judgment. 
No. 12-2619                                                     23


   SYKES, Circuit Judge, dissenting. The ground has shifted
under this case since we granted rehearing en banc.
   • Three members of the court now propose to affirm by
     invoking the doctrine of constitutional avoidance, an
     option not raised by the parties. See ante, at 7–15
     (Posner, J., concurring in the judgment).
   • Four members of the court would reverse and remand
     on the merits, though on a different analysis than
     originally argued by the plaintiff or adopted by the
     panel dissent. Compare post, at 45–49 (Hamilton, J.,
     dissenting), with Markadonatos v. Village of Woodridge,
     739 F.3d 984, 994–1000 (7th Cir. 2014) (Hamilton, J.,
     dissenting), and Appellant’s Br. at 9–28, 33–40, ECF
     No. 22 (panel brief).
   • For my part, en banc review has reinforced my earlier
     doubts about the plaintiff’s standing. I would vacate
     and remand with instructions to dismiss for lack of
     jurisdiction.
   • Judges Easterbrook and Tinder substantially agree with
     me that the plaintiff lacks standing, although they
     conclude that a narrow aspect of the case is justiciable.
     See ante, at 17 (Easterbrook, J., concurring in the judg-
     ment). But they also disagree with Judge Posner’s use of
     the constitutional-avoidance doctrine and instead
     would hold that the justiciable remainder is not viable
     as a due-process claim, as the plaintiff has argued it, but
     only as an equal-protection claim, which fails on the
     merits. See id. at 18–22.
    In short, the en banc court cannot agree on what questions
the case raises, whether the plaintiff is the right person to raise
24                                                              No. 12-2619


them, whether they have been properly preserved, or what
doctrinal framework applies. Our fractured nondecision
suggests that this case was a poor vehicle for resolving the
constitutionality of a jail booking fee.1
                                  *    *    *
    As the case was originally presented to the panel, the
plaintiff raised a vaguely conceptualized due-process challenge
to Woodridge’s booking fee—a $30 fee the Village collects from
everyone who is arrested and booked at its jail. Never mind the
hazy briefing, just describing this fee is enough to trigger alarm
and indignation. Can a municipality really charge a fee simply
for being arrested and booked at its jail? Really?
   Maybe not, but the panel majority concluded that the
plaintiff lacks standing on the key “substantive” aspect of his
due-process claim—his argument that it’s irrational to impose
the fee on those who are wrongly arrested—because he was


1
  Our per curiam affirmance is a nonprecedential default disposition
necessitated by our inability to muster a majority for a judgment, akin to an
affirmance by an equally divided court. See, e.g., Warner-Lambert Co. v. Kent,
552 U.S. 440 (2008); see also Neil v. Biggers, 409 U.S. 188, 191–92 (1972)
(explaining that an equally divided court leaves the lower court’s judgment
in force because “it is the appellant or petitioner who asks the Court to
overturn a lower court’s decree,”); see also id. at 192 (explaining that an
affirmance by an equally divided court has no precedential effect); Durant
v. Essex Co., 74 U.S. (7 Wall.) 107, 112 (1868) (“If the judges are divided, the
reversal cannot be had, for no order can be made. The judgment of the court
below, therefore, stands in full force. It is, indeed, the settled practice in
such case to enter a judgment of affirmance; but this is only the most
convenient mode of expressing the fact that the cause is finally disposed of
in conformity with the action of the court below, and that that court can
proceed to enforce its judgment. The legal effect would be the same if the
appeal, or writ of error, were dismissed.”).
No. 12-2619                                                  25


lawfully arrested on probable cause. See Markadonatos, 739 F.3d
at 988–89 (majority op.); id. at 992–93 (Sykes, J., concurring).
That remains my view. And I’m now convinced that the
plaintiff lacks standing on the “procedural” aspect of his claim
as well.
    The booking fee is listed in the Woodridge Village Code as
a line item in an otherwise unremarkable schedule of adminis-
trative fees. In its entirety, the ordinance reads as follows:
       Booking fee: When posting bail or bond on any
       legal process, civil or criminal, or any custodial
       arrest including warrant. $30.00
WOODRIDGE, ILL., CODE § 5-1-12A (2013), repealed by Ordinance
of Mar. 13, 2014, Ord. No. 2014-11. The terse language is not
unusual given its placement in a schedule of administrative
fees promulgated by a small municipality.
    Jerry Markadonatos was arrested for shoplifting and taken
to the Woodridge jail. During the booking process, he was
given written notice of the $30 booking fee, and he paid it
immediately, before bonding out of jail. He was thereafter
charged in DuPage County Circuit Court with retail theft, a
state misdemeanor offense. He pleaded guilty as charged, was
found guilty, and was sentenced to a 12-month term of
supervision and ordered to pay various court costs and
criminal-justice fees.
    As Judge Posner notes, the parties dispute the legal
significance of the term of supervision, which apparently was
imposed under a pretrial diversionary program that permits
the court to dismiss the case upon the defendant’s successful
completion of supervision. See 730 ILL. COMP. STATS. 5/5-6-1(c),
5/5-6-3.1(e), 5/5-6-3.1(f). The dispute is immaterial. What
26                                                  No. 12-2619


matters here is that Markadonatos was arrested on probable
cause, was charged with retail theft, pleaded guilty, and served
a term of supervision for that crime. Everyone agrees on these
facts.
    While he was still on court supervision, Markadonatos sued
the Village under 42 U.S.C. § 1983, accusing it of violating his
right to procedural and substantive due process by collecting
the booking fee without a hearing at which he could contest it.
He sought the full range of remedies for the claimed constitu-
tional violation: a declaration that the booking-fee ordinance is
unconstitutional, an injunction enjoining Woodridge from
enforcing it, and damages. He brought the suit on behalf of
himself and a class of “[a]ll individuals who were deprived of
their property pursuant to Woodridge Municipal Ordinance
5-1-12(A) without being provided the constitutionally guaran-
teed due process of law.” The district court dismissed the case
on the pleadings.
    In his initial brief on appeal, Markadonatos conflated the
procedural and substantive aspects of his due-process claim.
He argued that the fee is procedurally unconstitutional because
the Village collects it during the booking process without a
predeprivation hearing to test the validity of the arrest or at
least a postdeprivation process by which those who are
wrongfully arrested, never charged, or are found not guilty
may obtain a refund. This way of framing the procedural
challenge requires a prior conclusion about the substance of the
ordinance. By its terms, the ordinance does not make the fee
contingent on a valid arrest or successful prosecution. To
resolve the argument about inadequate process, the court
would first have to conclude that the booking fee is substan-
tively unconstitutional as applied to people who are wrongfully
No. 12-2619                                                    27


arrested, never charged, or are found not guilty. But
Markadonatos isn’t in any of those groups. He concedes that he
was lawfully arrested on probable cause, was in fact charged
with retail theft, and pleaded guilty as charged.
    So the panel majority concluded that Markadonatos lacked
standing to challenge the fee as a violation of substantive due
process and proceeded to analyze the procedural due-process
claim without the embedded substantive premise, rejecting it
under the balancing test of Mathews v. Eldridge, 424 U.S. 319
(1976). See Markadonatos, 739 F.3d at 988–91; id. at 992–93
(Sykes, J., concurring). Judge Hamilton dissented, construing
the booking fee as “in substance a criminal fine,” id. at 993
(Hamilton, J., dissenting), which of course cannot be imposed
without an adjudication of guilt, id. at 994–99.
   Markadonatos then obtained new counsel and sought
rehearing en banc. The court granted rehearing and ordered
the parties to submit new briefs on (among other things) the
question of standing and the fee/fine distinction raised in Judge
Hamilton’s dissent. In this new round of briefing, Woodridge
pressed harder on the standing problem, and the parties
agreed that the booking fee is indeed a fee, not a fine.
   Meanwhile, the Village quietly repealed the booking fee.
No one bothered to tell the court about this important develop-
ment, perhaps because the claim for damages remains. But the
repeal moots the claim for injunctive relief.
     Now, in yet another twist, three members of the court
propose to resolve the sole remaining live claim on a new
ground never raised by the parties. Invoking the doctrine of
constitutional avoidance, my colleagues interpret the ordi-
nance as a fee for bonding out of jail. See ante, at 7–15 (Posner,
J., concurring in the judgment). Having thus “saved” the (now
28                                                    No. 12-2619


repealed) ordinance via a narrowing construction, they
conclude that the Village committed no constitutional violation
(because Markadonatos bonded out of jail) and therefore reject
the claim on the merits. Id. at 16.
    I certainly agree that the ordinance is not clearly drafted.
And the proposed limiting construction may be a reasonable
one. But throughout this litigation, the parties have agreed that
Woodridge imposes the fee on all persons arrested and booked
at its jail, regardless of whether they remain in custody, post
bail, or bond out. Granted, there is some authority for invoking
the doctrine of constitutional avoidance sua sponte. See, e.g.,
Escambia County v. McMillan, 466 U.S. 48, 51–52 (1984); Edward
J. DeBartolo Corp. v. NLRB, 463 U.S. 147, 158 (1983); Youakim v.
Miller, 425 U.S. 231, 234–36 (1976); see also Adrian Vermeule,
Saving Constructions, 15 GEO. L.J. 1945, 1948–49 (1997) (discuss-
ing procedural avoidance and collecting cases). But that
approach is not open to us here for the reasons Judge Hamilton
explains at length in his dissent, see post, at 44–45 (Hamilton, J.,
dissenting), and Judge Easterbrook also mentions in his
concurrence, see ante, at 17–18 (Easterbrook, J., concurring in
the judgment). I agree with them on this point and have
nothing to add.
    It’s worth reiterating, however, that the claim for injunctive
relief is moot. A “saving” construction is a remedial device to
avoid striking a statute as unconstitutional, but here the
challenged ordinance is no longer on the books. A limiting
construction can’t be applied retrospectively and used as a
basis to reject a claim for damages—at least not where, as here,
the parties agree that the statute was uniformly interpreted and
applied more broadly.
                             *   *   *
No. 12-2619                                                             29


   On closer review I’ve concluded that Markadonatos lacks
standing on both the substantive and procedural aspects of his
due-process claim. This is, of course, a jurisdictional inquiry
that must precede consideration of the merits. See
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006); Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992); see also U.S.
CONST. art. III, § 1.
    The familiar requirements of Article III standing are these:
(1) the plaintiff must have suffered a concrete “injury in fact”;
(2) the injury must be fairly traceable to the defendant’s
allegedly unlawful conduct; and (3) “it must be likely, as
opposed to merely speculative, that the injury will be re-
dressed by a favorable decision.” Lujan, 504 U.S. at 560–61
(internal quotation marks omitted).
    There’s no doubt that the first requirement is satisfied here.
Markadonatos paid the $30 booking fee. The problem arises at
step two of the standing inquiry. As Markadonatos has framed
his constitutional claim—in both its procedural and substan-
tive aspects—his injury is not fairly traceable to the Village’s
allegedly unconstitutional conduct.
    Although his arguments have evolved during the course of
this appeal, at this point Markadonatos offers three basic
reasons why the booking-fee ordinance is unconstitutional:
(1) the fee is collected without a predeprivation hearing or a
postdeprivation process to obtain a refund; (2) the fee is
arbitrary and irrational as applied to those who are unlawfully
arrested;2 and (3) the fee is arbitrary and irrational as applied


2
 See Appellant’s Br. at 30, ECF No. 62 (“Woodridge’s scheme is ‘irrational’
and ‘arbitrary’ because it forces people who are illegally arrested to
                                                           (continued...)
30                                                           No. 12-2619


to those who are never charged or are found not guilty.3 The
first is an argument about procedure; the other two address the
substantive terms of the ordinance.
    Because Markadonatos concedes probable cause to arrest
and in fact admitted his guilt in court, he can’t press an
argument that the fee is irrational as applied to innocent or
wrongfully arrested people. See Sickles v. Campbell County,
501 F.3d 726, 732 (6th Cir. 2007) (holding that plaintiffs who
pleaded guilty lack standing to challenge the county’s collec-
tion of jail costs as applied to those who are “arrested, booked
and immediately released because of mistake”) (internal
quotation marks omitted); ante, at 17 (Easterbrook, J., concur-
ring in judgment). So the substantive component of the due-
process claim drops out of the case because the plaintiff lacks
standing to challenge the fee on this basis.
    The remaining argument about defective process also relies
on a claim about substantive flaws in the ordinance, which
affects the analysis of the plaintiff’s standing to challenge the
fee on procedural due-process grounds. As I’ve explained,
Markadonatos’s claim about deprivation of process rests on a
premise that the fee cannot be imposed without a predepriva-
tion hearing to test the validity of the arrest, or alternatively,
that the Village must at least provide some postdeprivation
procedure so that those who are wrongfully arrested, never
charged, or found not guilty may obtain a refund. Again, this


2
 (...continued)
subsidize the illegal deprivation of their liberty.”).

3
 See id. at 31 (“[T]he only reason for Woodridge to link its fee to arrests
rather than to convictions is to take money from the innocent in addition to
the guilty.”).
No. 12-2619                                                    31


argument ties the procedural due-process claim to a conclusion
about the substantive constitutionality of the ordinance.
Restated, the argument is essentially this: Because the fee is not
rational as applied to those who are wrongfully arrested, never
charged, or found not guilty, a hearing is necessary to prevent
its erroneous application to people in these groups.
    But Markadonatos doesn’t challenge the validity of his
arrest and has admitted his guilt in court. That is, he does not
contest any facts that would be relevant to the hearing that he
claims the Constitution requires. As such, he has suffered no
harm that is fairly traceable to the alleged deprivation of
process about which he complains.
    The standing problem in this case straddles Codd v. Velger,
429 U.S. 624 (1977), and Carey v. Piphus, 435 U.S. 247 (1978),
two cases that were decided a year apart but seem to point in
opposite directions. In Codd the Supreme Court held that a
person cannot make a procedural due-process claim when he
does not assert that a factual dispute exists for a due-process
hearing to resolve. The case involved a police officer who lost
his job during the probationary phase of his employment.
429 U.S. at 624–25. His personnel file contained a report that he
had attempted suicide, which he claimed hurt his job prospects
at other law-enforcement agencies. Id. at 626. Although as a
probationary employee he did not have a property interest in
his job, he claimed that the stigmatizing nature of the report
about his suicide attempt entitled him to a hearing. Id. The
Court granted certiorari to determine whether the case came
within the doctrine established in Board of Regents v. Roth,
408 U.S. 564 (1972), and Bishop v. Wood, 426 U.S. 341 (1976).
   In the end, however, the Court found it unnecessary to
decide this question because the officer had not asserted that
32                                                  No. 12-2619


the report of his suicide attempt was false. Codd, 429 U.S. at
627. The Court held that “if the hearing mandated by the Due
Process Clause is to serve any useful purpose, there must be
some factual dispute between an employer and a discharged
employee which has some significant bearing on the em-
ployee’s reputation.” Id. The officer had claimed a right to a
hearing to “clear his name.” Id. The Court concluded that
because “he does not challenge the substantial truth of the
material in question, no hearing would afford a promise of
achieving that result for him.” Id. at 627–28.
    In Carey, decided the following year, the Supreme Court
held that a violation of procedural due process is actionable
without proof of actual damages. 435 U.S. at 266–67.
Elementary and secondary school students sought damages for
deprivation of their due-process rights after they were sus-
pended without a hearing for violating school rules. The Court
held that the students were not required to prove actual
damages: “Even if [the] suspensions were justified, and even
if they did not suffer any actual injury, the fact remains that
they were deprived of their right to procedural due process.”
Id. at 266. The Court remanded the case with specific instruc-
tions to the district court: If the court concluded that the
suspensions were valid under school rules, the claim for
compensatory damages would fail, but the students were
nonetheless entitled to “nominal damages not to exceed one
dollar” for the deprivation of process. Id. at 267.
    The results in Codd and Carey seem contradictory, but the
Tenth Circuit persuasively explained the difference between
the two cases in Rector v. City & County of Denver, 348 F.3d 935,
944 (10th Cir. 2003). Rector involved a challenge to the parking-
enforcement regime in the City of Denver. The City’s standard
No. 12-2619                                                   33


parking ticket form notified the recipient that the parking fine
must be paid or contested within 20 days and also warned that
if payment was not received within that 20-day period, certain
late fees automatically applied. Id. at 937–38. The plain-
tiffs—two people who were ticketed for parking violations and
paid the fines—sued the City claiming that the late-fee notice
was misleading because in actuality, “as long as the recipient
appears before the parking referee within twenty days, the late
fee is not imposed.” Id. at 942. They complained that the
“categorical” language on the face of the ticket “pressures
recipients to pay rather than challenge the ticket” and thus
violates due process because it “restricts a putative violator’s
opportunity to be heard and to present objections.” Id.
   But the plaintiffs in Rector did not assert any basis on which
they would have contested their tickets. This cast significant
doubt on their standing to sue for interference with their
procedural rights. Reconciling Codd and Carey, the court
extrapolated an important standing principle in procedural
due-process cases:
           The distinction between Codd and Carey lies
       in adopting an ex ante perspective on the right to
       due process hearings. The Carey plaintiffs denied
       the substance of the underlying allegations made
       against them. Their injury, viewed ex ante, is that
       they were denied the opportunity to convince
       school administrators that they should not be
       suspended. Thus while ex post, their loss on the
       merits precluded any claim for compensatory
       damages, the denial of the opportunity to sway
       school officials toward their cause constituted an
       injury in fact. By contrast, the plaintiff in Codd
34                                                    No. 12-2619


       did not challenge the substantial truth of the
       damaging material set forth in his file. Even by
       his own reckoning of the facts, the hearing
       would not have vindicated any rights.
Rector, 348 F.3d at 944 (internal citations omitted).
    The Rector plaintiffs were more like the police officer in
Codd than the students in Carey. They did not assert any
grounds on which they would have contested their parking
tickets. So the Tenth Circuit concluded that they lacked
standing to claim a violation of their hearing rights. Their
injuries—payment of the parking fines—were not fairly
traceable to the alleged defect in the notice; their hearing rights
were unaffected “because there was nothing for a hearing to
decide.” Id. at 945.
    As Rector explains, under Carey a person claiming a
violation of procedural rights may have an injury in fact
regardless of whether he would have prevailed at the hearing
that is the subject of his claim. “Parties may suffer injury in fact
from defective procedures even if, at the end of the day, they
would not have prevailed on the merits.” Id. at 943; see also
Buckley v. Fitzsimmons, 20 F.3d 789, 796 (7th Cir. 1994) (noting
that a “denial of procedural rights is a form of injury”). But the
standing inquiry does not end with a finding of injury in fact.
Codd shows that in a due-process case, the plaintiff must also
allege that he would have challenged something at the hearing
that he contends is constitutionally required. See Rector,
348 F.3d at 944 (citing Michael H. v. Gerald D., 491 U.S. 110, 127
n.5 (1989) (plurality opinion) (“We cannot grasp the concept of
a ‘right to a hearing’ on the part of a person who claims no
substantive entitlement that the hearing will assertedly
No. 12-2619                                                             35


vindicate.”)). Otherwise his injury is not “fairly traceable” to
the alleged deprivation of process.
   Here, Markadonatos does not wish to contest any facts that
would be relevant to the hearing he claims is constitutionally
required; he concedes that he was lawfully arrested for retail
theft and admitted his guilt in court. Accordingly, his injury is
not fairly traceable to the alleged constitutional violation on
which his claim rests.
   Judge Posner does not directly address the plaintiff’s
standing, but the issue can’t be skipped over or summarily
brushed aside. See DaimlerChrysler Corp., 547 U.S. at 341 (“If a
dispute is not a proper case or controversy, the courts have no
business deciding it, or expounding the law in the course of
doing so.”).
    In his concurrence Judge Easterbrook writes that
Markadonatos has standing to raise a substantive challenge to
the ordinance, but only to the extent that he “maintains … that
the fee is constitutionally obnoxious even when the arrest is
supported by probable cause and followed by a conviction.”
See ante, at 17 (Easterbrook, J., concurring in the judgment). But
Markadonatos hasn’t advanced a claim that municipalities are
constitutionally forbidden to assess a booking fee on people in
this category. He has never argued that booking fees are
arbitrary and irrational in all circumstances, quite apart from
the processes used to collect them. Rather, the “substantive”
dimension of his due-process claim has always been that the
fee cannot rationally be applied to persons who are wrongfully
arrested or innocent.4 Indeed, he expressly accepts that it’s


4
    See Appellant’s Br. at 28–29, ECF No. 62 (“It is indisputable that the
                                                             (continued...)
36                                                             No. 12-2619


rational to impose a booking fee on those who are found
guilty.5
    This brings me to a final point about Judge Hamilton’s
analysis of standing, which suggests that Markadonatos and
everyone else who paid the booking fee may challenge it
simply by virtue of having paid it—in other words, that the
payor’s personal circumstances just do not matter. That’s true
in general for facial constitutional challenges. See Ezell v. City
of Chicago, 651 F.3d 684, 697 (7th Cir. 2011) (“In a facial consti-
tutional challenge, individual application facts do not matter.
Once standing is established, the plaintiff’s personal situation
becomes irrelevant.”). And it’s also true that Markadonatos
asserts that he is mounting a facial challenge to the fee. But he
never actually does so. As I’ve explained, both dimensions of
his due-process claim rest on the substantive premise that the
fee is irrational as applied to those who are wrongfully
arrested or innocent.



4
 (...continued)
government cannot impose fees on persons arrested for no reason, for
invidious reasons, or simply to harass the arrestee. … Some separate
showing is therefore constitutionally necessary to justify charging an
arrestee for the hassle of being arrested. Whatever that constitutionally
required showing might be—probable cause, preponderance of the
evidence, guilt beyond a reasonable doubt—there is no question that
Woodridge will be unable to make that showing for many people whom its
police arrest, such that charging those arrestees a $30 fee is constitutionally
unjustified.”).

5
  See id. at 26 (“Woodridge could either incorporate an assessment of the
fee’s legitimacy into the probable cause hearing or could simply add the fee
to the panoply of costs imposed on those who are criminally convicted or
plead guilty.”).
No. 12-2619                                                     37


    To repeat, Markadonatos does not argue that the substan-
tive component of the Due Process Clause prohibits Wood-
ridge from requiring lawfully arrested and actually guilty
persons to pay a booking fee. He argues only that substantive
due process prohibits the Village from requiring an unlawfully
arrested or actually innocent person to pay a booking fee. And
his claim about defective process posits that a hearing is
constitutionally required to ensure that the payor has at least
been lawfully arrested (because it’s irrational to require an
unlawfully arrested or innocent person to pay). These argu-
ments are contingent, not categorical, and as such they require
a plaintiff with the relevant characteristics to connect the injury
in fact—here, payment of the fee—to the alleged constitutional
wrong. That’s what the traceability element in standing
doctrine insists upon.
    Because Markadonatos lacks standing to bring the claims
he has actually raised, I would vacate and remand with
instructions to dismiss the case for lack of jurisdiction.
38                                                       No. 12‐2619 

    HAMILTON,  Circuit  Judge,  joined  by  WOOD,  Chief  Judge, 
and  ROVNER  and  WILLIAMS,  Circuit  Judges,  dissenting.  I  re‐
spectfully dissent from the affirmance of the dismissal of this 
case, though I share a good deal of common ground with the 
opinion by Judge Posner. We agree that being arrested is not 
a  service  to  the  person  arrested.  We  agree  that  the  plaintiff 
has standing to challenge the arrest fee policy despite having 
pled guilty to the offense for which he was arrested. We also 
agree that there is a critical constitutional difference between 
an arrest fee and an administrative fee for bail. 
    Our point of disagreement is that, in the face of a plainly 
unconstitutional  fee  for  the  privilege  or  “service”  of  being 
arrested, Judge Posner has chosen not to decide the case that 
has  actually  been  presented  to  us.  His  opinion  chooses  in‐
stead to decide a different case, one shaped by rewriting the 
ordinance  and  overlooking  the  plaintiff’s  allegations.  That 
approach  avoids  the  troubling  due  process  analysis  of  the 
now‐vacated  panel  opinion,  but  at  the  cost  of  disregarding 
basic  rules  of  civil  procedure  and  misusing  the  doctrine  of 
constitutional avoidance. 
    Judge  Posner’s  opinion  finds  a  difference  between  the 
meaning of the ordinance and the village’s actual practice of 
collecting arrest fees. Even if that’s correct, it would not war‐
rant dismissal. The plaintiff alleged in his complaint that his 
rights  were  violated  by  the  village’s  actual  policy  and  prac‐
tice of charging the fee for arrest, whether or not that policy 
complied  with  the  ordinance.  Nor  is  there  any  factual  dis‐
pute  about  how  the  policy  functioned  in  practice.  Through 
three  years  of  litigation,  the  village  has  said  over  and  over 
that  it  in  fact  imposed  the  arrest  fee  on  everyone  who  was 
arrested simply because they were arrested. 
No. 12‐2619                                                          39 

    Judge  Posner’s  opinion  has  transformed  an  unconstitu‐
tional  fee  for  going  into  jail  into  something  it  never  was  in 
practice:  an  administrative  fee  for  getting  out  of  jail.  We 
should instead decide the case the parties have actually pre‐
sented  and  hold  the  arrest  fee  unconstitutional.  The  Due 
Process  Clause  of  the  Fourteenth  Amendment  does  not  al‐
low a state or local government to deprive a person perma‐
nently  of  even  a  modest  amount  of  his  property  based  on 
nothing  but  the  unreviewable  say‐so  of  one  police  officer. 
The victim of such an arbitrary  policy has standing to chal‐
lenge  it  at  the  moment  his  property  is  taken.  That  remains 
true regardless of whether the deprivation might have been 
constitutional under a very different ordinance or policy that 
would  have  imposed  the  fee  on  a  different  basis,  such  as 
posting bail or being convicted of a crime. 
I.  The Transformation of the Case 
    A  Woodridge  police  officer  arrested  plaintiff  Jerry 
Markadonatos for shoplifting. When he was booked into the 
local  jail,  he  was  charged  an  “Arrest/Booking  Fee”  of  $30. 
The fee applied to every arrest, period. It applied regardless 
of whether the arrestee posted bail, regardless of whether he 
was ever prosecuted, regardless of the outcome of any pros‐
ecution,  and  even  regardless  of  the  validity  of  the  arrest. 
Plaintiff paid the money and then sued for its return, alleg‐
ing that the fee deprived him and all other arrestees of prop‐
erty without due process of law. 
   The  full  language  of  the  ordinance,  repealed  shortly  be‐
fore  we  granted  rehearing  en  banc,  provided:  “The  fees  for 
the following activities and purposes shall be as follows: (A) 
Booking  fee:  When  posting  bail  or  bond  on  any  legal  pro‐
cess, civil or criminal, or any custodial arrest including war‐
40                                                         No. 12‐2619 

rant—$30.00.” Judge Posner is correct that the ordinance was 
not  well‐drafted.  But  throughout  the  litigation,  the  parties 
have agreed that a person had to pay the fee just because he 
was  arrested.  That’s  how  the  ordinance  was  administered, 
and that’s the case presented to us. 
    Judge  Posner’s  opinion  concludes,  however,  that  the 
plaintiff, the village, their lawyers, the district judge, and the 
three‐judge  panel  have  all  misunderstood  the  ordinance.  In 
our en banc oral argument, the suggestion was raised for the 
first time that the ordinance could be read as imposing a fee 
only  when  a  person  posted  bail  or  bond,  regardless  of 
whether it was for a custodial arrest, a warrant, or any other 
form  of  legal  process.  Recognizing  how  troubling  an  arrest 
fee would be under the Due Process Clause, Judge Posner’s 
opinion adopts this new interpretation by invoking the doc‐
trine of constitutional avoidance. 
    This  transformation  of  the  case  ignores  the  most  basic 
constraint  in  deciding  a  motion  to  dismiss  under  Rule 
12(b)(6): treat as true the factual allegations in the plaintiff’s 
complaint. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 
308,  322  (2007);  Bell  Atlantic  Corp.  v.  Twombly,  550 U.S.  544, 
555  (2007); Leatherman  v. Tarrant County Narcotics Intelligence 
& Coordination Unit, 507 U.S. 163, 164 (1993). The complaint 
here alleges a policy and practice of imposing the fee based 
solely  on  the  fact  of  arrest,  in  violation  of  the  Constitution. 
Those  allegations  stand  regardless  of  whether  the  village 
misinterpreted its own ordinance, and regardless of whether 
other events (like posting bail or later pleading guilty) might 
have  justified  a  different  fee  under  a  different  hypothetical 
ordinance. 
No. 12‐2619                                                       41 

    The  plaintiff’s  complaint  makes  clear  that  his  case  de‐
pends  not  on  the  wording  or  abstract  interpretation  of  the 
ordinance  but  on  the  village’s  actual  policy  and  practice  of 
collecting an arrest fee just for going into jail. Paragraph 1 of 
the  First  Amended  Complaint  (the  operative  one  at  this 
stage)  alleges:  “The  booking  fee  policy  is  procedurally  and 
substantively unconstitutional.” The complaint refers several 
more times to the booking fee policy. See ¶¶ 3, 4, 15, 16, 37. 
Other allegations in the complaint also describe the Village’s 
actual  practice,  regardless  of  whether  that  practice  was  au‐
thorized  by  the  ordinance.  See ¶¶ 17, 20,  25,  26, 36,  45. The 
plaintiff  alleges  that  the  money  was  taken  from  him  upon 
booking, not when he made bail (which he paid separately). 
And the complaint does not even mention bail or bond. 
    During  the  en  banc  argument,  counsel  for  the  plaintiff 
stated in response to questioning that his client paid $150 for 
release on bond. That fee was different from the arrest fee at 
issue here. When reviewing a Rule 12(b)(6) dismissal, we can 
and  should  consider  such  new  factual  assertions  as  long  as 
they  are  consistent  with  the  complaint.  Wigod  v.  Wells Fargo 
Bank,  N.A.,  673  F.3d  547,  555–56  (7th  Cir.  2012);  Veazey  v. 
Communications & Cable of Chicago, Inc., 194 F.3d 850, 861 (7th 
Cir. 1999). This is especially so when the new information is 
provided in response to questions that had not been consid‐
ered even relevant before the argument. 
    Exhibits  attached  to  the  complaint  are  also  part  of  the 
complaint, of course. See Fed. R. Civ. P. 10(c); Tellabs, 551 U.S. 
at 322. The receipt the village gave the plaintiff is part of this 
complaint.  Judge Posner’s opinion  does not mention  the re‐
ceipt, and it’s flatly inconsistent with his theory. The heading 
says  “Arrest/Booking  Fee  Notice.”  The  text  says:  “You  are 
42                                                        No. 12‐2619 

hereby  notified  that  under  Village  Ordinance  #5‐1‐12,  an 
administrative  fee  of  $30.00  is  required  upon  completion  of 
any  custodial  arrest/booking  procedure.  The  Complainant 
named  above  by  its  Police  Officer,  on  oath  states  that  you 
were  arrested  on:  [date  of  arrest,  name,  date  of  birth,  and 
address].”  The  receipt  goes  on  to  say  that  “Fee  of  $30.00  is 
due fifteen days from date of arrest.” The receipt thus shows 
a fee imposed for arrest, not for release on bail. In fact, noth‐
ing  in  the  receipt  suggests  the  fee  has  anything  to  do  with 
bond, bail, or release from jail, and the provision for delayed 
payment obviously does not fit with a fee for posting bail. 
    The limited record before us is thus fully consistent with 
the plaintiff’s allegations that he was charged the fee for his 
arrest.  Judge  Posner’s  opinion  points  to  nothing  that  would 
even  contradict  that  account,  let  alone  resolve  such  factual 
issues against the plaintiff on a motion to dismiss. We do not 
know  if  the  plaintiff  was  charged  additional  fees  when  he 
posted bond—only that the bond itself cost $150. What mat‐
ters  at  this  stage  is  that  the  plaintiff  has  plausibly  alleged 
that he was charged $30 for being arrested—and only for be‐
ing arrested. We have no basis for concluding otherwise.  
    As  if  the  plaintiff’s  allegations  were  not  enough,  the  vil‐
lage  has  never  disputed  the  factual  foundation  of  his  case: 
that the arrest fee is triggered only by arrest. Nor has the vil‐
lage  ever  claimed  the  fee  had  anything  to  do  with  release 
from  jail,  despite  being  fully  aware  of  the  cases  approving 
administrative fees for state bail‐bond systems. That was not 
an  oversight  by  counsel.  It  was  simply  an  acknowledgment 
that this was in fact an arrest fee, not a bond fee. The village 
has argued instead that the fee was justified by the “service” 
of  being  arrested,  such  as  the  “services”  of  being  photo‐
No. 12‐2619                                                            43 

graphed and fingerprinted. No member of the en banc court 
has endorsed that ludicrous defense. 
    The  village  has  even  tried  to  make  a  virtue  of  the  arrest 
fee’s simplicity. At every step of the case, the village has ar‐
gued that the three‐factor due process test under Mathews v. 
Eldridge, 424 U.S. 319 (1976), shows there is no need for any 
additional  procedural  protections.  Why?  Because  the  only 
issue is whether the person being charged the arrest fee has 
actually been arrested,  and  there  is virtually  no chance of a 
mistake about that fact. The district court and the panel ma‐
jority both agreed and made this simple syllogism the foun‐
dation  of  their  decisions.  See  Markadonatos  v.  Village  of 
Woodridge,  2012  WL  2128386,  at  *3  (N.D.  Ill.  June  11,  2012), 
aff’d, 739 F.3d 984, 989–90 (7th Cir. 2014), vacated (March 17, 
2014). 
    Instead  of  crediting  the  village’s  explanation  for  how  it 
enforced the ordinance, Judge Posner’s opinion goes through 
procedural  contortions  to  construct  a  different  past  policy 
and decides the case on that basis. But the bottom line is that 
the plaintiff has alleged—and the village has not disputed—
a set of facts that present a viable claim for damages for vio‐
lation of his federal constitutional rights by reason of a mu‐
nicipal  policy.  See  Monell  v.  Dep’t  of  Social  Services,  436  U.S. 
658,  694  (1978).  The  viability  of  that  claim  simply  does  not 
depend  on  whether  we  can  interpret  the  ordinance  better 
than the village that administered it. 
II.  Constitutional Avoidance? 
    Faced with the consistent account of the arrest fee policy 
in the plaintiff’s allegations, the village’s arguments, and the 
decisions of the district court and the appellate panel, Judge 
44                                                                   No. 12‐2619 

Posner’s  opinion  asserts  that  all  have  been  mistaken.  The 
opinion offers its novel interpretation of the ordinance in the 
name of constitutional avoidance, the practice of interpreting 
statutes so as to avoid serious constitutional issues if that can 
be done without undue violence to the statutory language. 
     Because the Supreme Court has upheld certain adminis‐
trative  fees  for  the  service  provided  by  state  bail‐bond  sys‐
tems,  Judge  Posner  prefers  to  read  the  ordinance  as  impos‐
ing the fee solely for posting bond and not for the mere fact 
of  custodial  arrest.  See  Schilb  v.  Kuebel,  404  U.S.  357  (1971); 
see  also  Payton  v.  County  of  Carroll,  473  F.3d  845  (7th  Cir. 
2007). The opinion overlooks that the fees in Schilb and Pay‐
ton were optional, unlike the village’s arrest fee here. In those 
cases, arrestees had other options for obtaining release, and 
bail decisions were of course subject to court supervision. 
   While constitutional avoidance has been criticized exten‐
sively as an interpretive tool, it retains a secure place in Su‐
preme Court decisions.1 If the plaintiff were seeking only in‐
junctive  or  declaratory  relief  about  how  the  village  should 
administer  the  ordinance  going  forward,  constitutional 
avoidance  would  thus  offer  a  plausible  basis  for  resolving 
the case without invalidating the ordinance. 
                                                 
1  For  critiques,  see,  e.g.,  Frank  H.  Easterbrook,  Do  Liberals  and  Conserva‐

tives  Differ  in  Judicial  Activism?  73  U.  Colo.  L.  Rev.  1401,  1405–06,  1409 
(2002)  (describing  this  interpretive  canon  as  “noxious,”  “wholly  illegiti‐
mate,”  and  “a  misuse  of  judicial  power”);  Richard  A.  Posner,  Statutory 
Interpretation—in  the  Classroom  and  in  the  Courtroom,  50  U.  Chi.  L.  Rev. 
800,  815–16  (1983)  (canon  has  effect  of  unduly  enlarging  “already  vast 
reach of constitutional prohibition”); Henry J. Friendly, Benchmarks 210–
12 & n.88 (1967) (canon has “almost as many dangers as advantages” and 
should  not  be  used  to  dismiss  indictments  or  civil  complaints  before  the 
facts are developed). 
No. 12‐2619                                                           45 

    The problem here is that the plaintiff is seeking damages 
for  an  unconstitutional  policy  practiced  in  the  past.  Judge 
Posner has not cited any cases using the doctrine of constitu‐
tional  avoidance  in  this  context,  and  for  good  reason.  The 
doctrine is meant to function in the mold of Professor Bick‐
el’s “passive virtues,” minimizing friction between branches 
of government by deciding cases on narrow grounds where 
possible. Alexander  Bickel,  The  Least  Dangerous  Branch  175–
83 (2d ed. 1986); see also Clark v. Martinez, 543 U.S. 371, 381 
(2005)  (avoidance  meant  to  give  effect  to  legislature’s  intent 
instead of “subverting it” by invalidating statute). 
    Properly understood, constitutional avoidance is a mech‐
anism  for  saving  legislation  for  the  future,  not  a  device  for 
wishing  away  past  violations  of  constitutional  rights.  The 
cases  cited  by  Judge  Posner  reflect  this  limitation.  In  every 
such  case,  constitutional  avoidance  was  used  to  limit  the 
government’s  actions  or  to  deal  with  requests  for  injunctive 
relief,  not  to  excuse  past  violations  of  constitutional  rights. 
See Rust v. Sullivan, 500 U.S. 173, 181 (1991) (plaintiffs sought 
injunction and declaratory relief); Ashwander v. Tennessee Val‐
ley Auth., 297 U.S. 288, 317 (1936) (plaintiffs sought to enjoin 
performance  of  contract);  Crowell  v.  Benson,  285  U.S.  22,  62 
(1932) (interpreting statute to permit judicial review of ALJ’s 
award  of  worker’s  compensation);  Hooper  v.  California, 
155 U.S. 648 (1895) (affirming criminal conviction by declin‐
ing  to  read  state  statute  as  having  extraterritorial  applica‐
tion);  Parsons  v.  Bedford,  28  (3  Pet.)  U.S.  433  (1830)  (reading 
federal  statute  to  limit  appellate  review  of  jury  verdict  and 
thus  to  preserve  Seventh Amendment  rights).  Other  promi‐
nent  cases  endorsing  constitutional  avoidance  are  similar. 
See  Clark,  543 U.S.  at  381–82  (aliens  in  detention  entitled  to 
habeas corpus relief); Edward J. DeBartolo Corp. v. Florida Gulf 
46                                                             No. 12‐2619 

Coast  Bldg. &  Constr.  Trades  Council,  485  U.S.  568,  575  (1988) 
(denying  enforcement  of  NLRB  order);  NLRB  v.  Catholic 
Bishop  of  Chicago,  440  U.S.  490,  499–501  (1979)  (denying  en‐
forcement of NLRB order); United States ex rel. Attorney Gen. 
v.  Delaware &  Hudson  Co.,  213  U.S.  366,  408  (1909)  (govern‐
ment  sought to enjoin vertical integration  of coal  producers 
and railroads). 
    Constitutional  avoidance  simply  has  no  place  in  a  case 
like this, where the plaintiff has alleged a claim for damages 
for  a  past  violation  of  his  constitutional  rights.  Judge  Pos‐
ner’s novel revision of the village’s ordinance therefore pro‐
vides no basis for affirming the Rule 12(b)(6) dismissal of the 
plaintiff’s claim for damages.2 
III. The Merits of the Village’s Actual Policy 
    Returning to the merits of the case actually presented to 
us,  this  is  a  simple  case.  The  village  took  property  from  all 
arrestees  without  due  process  of  law.  The  deprivations  oc‐
curred at the time of arrest, immediately and finally. The or‐
dinance allowed no room for dispute or review of any kind. 
The  deprivations  occurred  based  on  only  the  say‐so  and 
perhaps even the whim of one arresting officer, regardless of 
whether the arrestee was ever prosecuted or convicted, and 
regardless of whether the arrest was lawful in the first place. 
By  no  stretch  of  the  imagination  can  that  be  due  process  of 
law. 


                                                 
2 If plaintiff can prove the alleged policy, the village should be liable for 

damages  whether  or  not  it  had  repealed  the  ordinance.  Judge  Posner’s 
discussion on pages 11–12 of the incentives for local governments is thus 
something of a non sequitur. 
No. 12‐2619                                                            47 

    A  good  deal  of  ink  has  been  spilled  in  this  case  (by  me 
and others) on whether the problem is better understood in 
terms of procedural due process or substantive due process. 
The  village  has  defended  the  fee  with  a  strategy  of  divide‐
and‐conquer. If the claim is limited to a procedural due pro‐
cess  theory  along  the  lines  of  Mathews  v.  Eldridge,  424  U.S. 
319  (1976),  and  Goldberg  v.  Kelly,  397  U.S.  254  (1970),  where 
the  issue  is  how  much  process  is  needed,  and  when,  to  de‐
cide a disputed factual or legal question, the village defends 
the lack of any process on the simple theory that there is no 
serious chance of an error in imposing the fee. If the claim is 
limited  to  substantive  due  process,  the  village  argues  that 
the  plaintiff  has  no  “fundamental  right”  in  an  amount  of 
cash  that  most  lawyers  and  judges  would  view  as  modest, 
and the substantive result—a $30 fine for (suspected) crimi‐
nal conduct—does not shock anyone’s conscience. 
     The  problem  is  actually  more  fundamental  than  these 
two distinct branches of modern due process jurisprudence: 
the  arrest  fee  denies  due  process  because  it  imposes  a  per‐
manent  deprivation  of  property  based  on  the  unreviewable 
decision  of  one  police  officer.  We  don’t  tolerate  such  arbi‐
trary  government  deprivations even for parking  tickets.  See 
Van  Harken  v.  City  of  Chicago,  103 F.3d  1346,  1350  (7th  Cir. 
1997)  (rejecting  due  process  challenge  to  parking  ticket  re‐
gime  because  it  allowed  for  administrative  and  judicial  re‐
view);  Gardner  v.  City  of  Columbus,  841 F.2d  1272,  1276–77 
(6th  Cir.  1988)  (same).  The  village’s  arrest  fee  provided  nei‐
ther process nor law in any recognizable form. This arrest fee 
is indistinguishable from a fee the police might charge mere‐
ly  for  subjecting  you  to  a  traffic  stop,  a  breathalyzer  test,  a 
Terry stop and frisk, or for executing a search warrant at your 
house. 
48                                                       No. 12‐2619 

     Why would all of those fees be unacceptable? The consti‐
tutional guarantee of due process is at bottom a requirement 
that  the  government  act  according  to  the  rule  of  law.  That 
requirement  is  implicit  in  the  phrase  “due  process  of  law” 
itself  and  evident  from  its  long  history  since  King  John 
promised in the Magna Carta not to dispossess or imprison 
his  subjects  except  “by  the  law  of  the  land.”  Influenced  by 
this history, our Nation’s founding generation sought to en‐
sure the rule of law so that neither a tyrannical executive nor 
any  other  organ  of  government  could  impose  its  will  arbi‐
trarily.  See,  e.g.,  Thomas  Paine,  Common  Sense  (1776),  re‐
printed in The Great Works of Thomas Paine 33 (1877) (“For as 
in absolute governments the king is law, so in free countries 
the  law  ought  to  be  king”);  John  Adams,  A  Defence  of  the 
Constitutions of Government of the United States of Ameri‐
ca, in 4 The Works of Johns Adams 404 (1851) (“where the pub‐
lic  interest  governs,  it  is  a  government  of  laws,  and  not  of 
men”);  The  Federalist  No.  51  (James  Madison)  (noting  dan‐
gers of any branch of government becoming too powerful). 
    This commitment to the rule of law runs throughout the 
Supreme Court’s due process jurisprudence, which has long 
reflected the “traditional and common‐sense notion that the 
Due  Process  Clause,  like  its  forebear  in  the  Magna  Carta, 
was ‘intended to secure the individual from the arbitrary ex‐
ercise  of  the  powers  of  government.’”  Daniels  v.  Williams, 
474 U.S.  327,  331–32  (1986),  quoting  Hurtado  v.  California, 
110 U.S.  516,  527  (1884),  quoting  Bank  of  Columbia  v.  Okely, 
17 U.S.  235,  244  (1819).  This  foundation  is  obvious  both  in 
cases  applying  the  substantive  strand  of  due  process,  see 
County of Sacramento v. Lewis, 523 U.S. 833, 845 (1998) (“Since 
the  time  of  our  early  explanations  of  due  process,  we  have 
understood  the  core  of  the  concept  to  be  protection  against 
No. 12‐2619                                                            49 

arbitrary action.”), as well as in purely procedural cases, see 
Wolff v. McDonnell, 418 U.S. 539, 558 (1974) (“The touchstone 
of  due  process  is  protection  of  the  individual  against  arbi‐
trary action of government.”); Fuentes v. Shevin, 407 U.S. 67, 
81 (1972) (procedural protections such as notice and a hear‐
ing “protect against arbitrary deprivation of property”). 
    A fee based on the unreviewable say‐so of one police of‐
ficer is an arbitrary deprivation of property. An arrest fee of 
$30 does not, of course, threaten the end of individual liberty 
or property rights as did the confiscation of an English bar‐
on’s  entire  estate.  But  the  village’s  arrest  fee  still  imposed 
permanent deprivations of property on everyone arrested in 
the  village.  And  as  Judge  Posner’s  opinion  acknowledges, 
that deprivation cannot seriously be justified as a service to 
the arrestee. 
     If the theory is that the arrestee has done something crim‐
inal to justify the arrest and the fee, as the district judge and 
panel  majority  reasoned,  that’s  a  question  we  answer 
through  the  due  process  provided  by  the  criminal  justice 
system,  not  on  the  unreviewable  say‐so  of  one  arresting  of‐
ficer.  See  In  re  Winship,  397  U.S.  358,  361  (1970);  Sullivan  v. 
Louisiana,  508  U.S.  275,  278  (1993).  Even  a  suspect’s  confes‐
sion to an officer on the spot is only evidence. It does not en‐
title the officer to impose judgment and punishment. 
    Contrary  to  Judge  Easterbrook’s  opinion,  even  where  an 
arrest  is  supported  by  probable  cause—and  again,  the  vil‐
lage  imposed  this  arrest  fee  regardless  of  whether  it  was—
probable cause is too low a bar to justify a permanent depri‐
vation of property. Permanence of the deprivation is the key 
difference between this case and forfeiture cases like Kaley v. 
United States, 134 S. Ct. 1090, 1098 (2014). They allow tempo‐
50                                                             No. 12‐2619 

rary  interference  with  property  on  the  basis  of  probable 
cause but have  never  suggested  probable  cause  is sufficient 
for a permanent deprivation. Nor is it any answer to say that 
because  the  police  can  hold  an  arrestee  for  up  to  48  hours 
without bringing him before a judge, see County of Riverside 
v. McLaughlin, 500 U.S. 44, 56 (1991), the fact of custodial ar‐
rest justifies extra deprivations of liberty or property. Unlike 
the temporary limits on the arrestee’s freedom of movement 
in the hours before he can see a judge, the $30 fee is not an 
inevitable consequence of custodial arrest.3 
     Finally, Judge Posner suggests (at page 14) that the plain‐
tiff here doesn’t really have much to complain about. The fee 
could  have  been  constitutional  under  a  different  ordinance, 
such  as  one  written  to  impose  the  fee  only  after  a  plea  or 
judgment  of  guilty,  and  this  plaintiff  admitted  the  offense 
here. The first problem with that suggestion is that that’s not 
what the village did. The second problem is that the right to 
fair procedure applies to the innocent and guilty alike. E.g., 
Carey v. Piphus, 435 U.S. 247, 266 (1978) (“the right to proce‐
dural  due  process  is  ‘absolute’  in  the  sense  that  it  does  not 
depend  upon  the  merits  of  a  claimant’s  substantive  asser‐
tions”). 

                                                 
3  My  colleagues’  focus  on  whether  an  arrest  was  made  with  probable 

cause misses the constitutional point for another reason. Probable cause 
was simply not relevant under the village’s ordinance and policy. More‐
over, a person can be arrested with probable cause without having done 
anything wrong, or even anything suspicious. Consider a case of mistak‐
en identity, where a police officer conducting a traffic stop learns there is 
an  outstanding  arrest  warrant  for  someone  with  the  same  name  as  the 
driver. An arrest may be made with probable cause, but there is no justi‐
fiable reason for charging the arrestee a fee for the experience. 
No. 12‐2619                                                          51 

IV. The Plaintiff’s Standing to Sue 
     A majority of the court agrees that the plaintiff has stand‐
ing to challenge the village’s policy. Judge Sykes takes a dif‐
ferent  view  in  her  opinion  and  would  instead  remand  the 
case  to  the  district  court  to  dismiss  for  lack  of  standing. 
Judge Easterbrook agrees with her in part. Because the plain‐
tiff  pleaded  guilty  to  shoplifting,  and  the  government  can 
impose fines on those who are found guilty of a crime, Judge 
Sykes would hold that the plaintiff’s injury of being charged 
the  $30  is  “not  fairly  traceable  to  the  Village’s  allegedly  un‐
constitutional conduct.” Sykes, J., at page 29. This approach 
confuses the merits of the plaintiff’s claim with his standing 
to  bring  it,  and  the  approach  is  based  on  a  different  ordi‐
nance or policy than the one actually before us. 
    Standing is an inquiry separate from the merits and is not 
a difficult hurdle to clear, especially for a plaintiff who asks 
for the return of his property taken by the government. See, 
e.g., Construction Indus. Ret. Fund of Rockford v. Kasper Truck‐
ing, Inc., 10 F.3d 465, 467 (7th Cir. 1993) (“a litigant doomed 
to lose does not for that reason lack standing to sue”). As we 
recently explained: 
        At  the  pleading  stage  Article  III  standing  is 
        something  to  be  alleged,  not  proved.  All  that 
        must  be  alleged  is  an  injury,  personal  to  the 
        person seeking judicial relief, that the court can 
        redress, an injury such as the injury inflicted by 
        the government when it has got hold of money 
        that belongs to the person and refuses to return 
        it. This is constitutional law 101. 
52                                                     No. 12‐2619 

United States v. Funds in the Amount of $574,840, 719 F.3d 648, 
651 (7th Cir. 2013). 
   The  requirements  for  standing  are  easily  satisfied  here. 
The plaintiff suffered an injury when the village took his $30. 
He  alleges  that  the  money  was  taken  pursuant  to  the  de‐
fendant’s  unconstitutional  policy  of  collecting  the  money 
from all arrestees. A court could redress his injury by finding 
the  policy  unconstitutional  and  awarding  damages.  That’s 
enough. See, e.g., Lujan v. Defenders  of Wildlife, 504 U.S.  555, 
560–61  (1992).  Standing  does  not  depend  on  whether  the 
plaintiff  will  ultimately  prevail  on  his  constitutional  claim. 
Nor  does  standing  depend  on  whether  the  village  might 
have been able to justify a $30 fee under a different policy or 
ordinance  that  has  not  been  alleged  by  the  plaintiff  or  sup‐
ported by the pleadings (or even argued by the village). 
    Like  Judge  Posner,  Judge  Sykes  would  resolve  this  case 
by hypothesizing yet a  different municipal practice  or ordi‐
nance than the one actually alleged here, but she relies on a 
third version. Because the village could have charged those it 
arrested  a  $30  fine  upon  their  conviction,  she  reasons,  this 
plaintiff lost standing to challenge the village’s actual policy 
of charging all arrestees at the time of arrest when he entered 
a guilty plea. But Article III standing is no more appropriate 
a tool for rewriting the arrest fee than is the doctrine of con‐
stitutional avoidance. 
    Under  the  village’s  actual  policy,  the  due  process  viola‐
tion occurred at the moment the arrestee was brought to jail 
and paid the $30 fee for no reason other than his arrest. That 
was  an  arbitrary  deprivation  of  property  without  any  pro‐
cess  of  law.  And  at  that  moment  after  payment,  plaintiff 
No. 12‐2619                                                      53 

Markadonatos  or  any  other  arrestee  had  a  ripe  due  process 
claim. 
    Anything  that  happened  later—posting  bail,  pleading 
guilty,  or  anything  else—is  irrelevant  to  the  constitutional 
question. It’s irrelevant because what happened later was ir‐
relevant under the village’s own policy. The plaintiff and all 
other arrestees paid the fee regardless of  whether  they  ever 
faced  charges  or  were  ever  convicted.  They  all  suffered  the 
same denial of due process the minute the money was taken 
from  their  pockets.  See  Carey v.  Piphus,  435  U.S.  247,  266 
(1978) (procedural safeguards apply “whatever the ultimate 
outcome  of  a  hearing”),  quoting  Fuentes  v.  Shevin,  407  U.S. 
67, 87 (1972). The fact that the fee might have been lawfully 
imposed  on  some  arrestees  under  a  different  hypothetical 
policy—one  that  charged  the  fee  only  to  those  ultimately 
convicted—does  not  save  the  village’s  actual  practice  any 
more  than  a  subsequent  criminal  conviction  could  justify  a 
mandatory fee for a traffic stop, a Terry stop and frisk, or ex‐
ecution of a search warrant. 
    The  due  process  violation  here  is  so  fundamental  that 
plaintiff’s standing cannot be defeated by Codd v. Velger, 429 
U.S. 624 (1977), or Rector v. City & County of Denver, 348 F.3d 
935 (10th Cir. 2003), the reasoning of which Judge Sykes en‐
dorses. Those cases addressed an unusual wrinkle in the law 
of  procedural  due  process.  They  held,  Codd  on  the  merits 
and Rector on standing, that the plaintiffs had no viable basis 
for demanding more process when there was no underlying 
dispute that a hearing could have resolved. Codd and Rector 
would be relevant here if the village had adopted a different 
policy  or  ordinance,  to  collect  an  arrest  fee  from  each  ar‐
restee who was convicted of a crime arising from the arrest. 
54                                                         No. 12‐2619 

    That’s  not  this  case.  Although  this  plaintiff  also  argues 
that  he  was  denied  sufficient  process,  he  does  not  seek  a 
meaningless  hearing  to  determine  whether  he  was  arrested 
or not. He instead challenges the arrest fee as an utterly arbi‐
trary  deprivation  of  property.  It  was  imposed  permanently 
by the unreviewable act of one police officer, with no process 
at all. Codd and Rector were simply not addressed to such a 
basic violation of due process. 
V.  The Silver Linings 
    The  result  of  the  court’s  en  banc  vote  is  bad  news  for 
plaintiff  Markadonatos.  His  later  guilty  plea  seems  to  have 
made him an unsympathetic champion for due process, but 
he  should  be  allowed  to  pursue  his  claim  and  to  seek  class 
certification. 
    Yet  for  others  who  were  required  to  pay  the  Woodridge 
arrest fee or who might be required to pay similar fees in the 
future,  there  are  actually  some  silver  linings  in  the  en  banc 
decision: (1) The erroneous panel opinion has been vacated. 
(2) A majority of court signals clearly that any similar arrest 
fee is likely to fail a future due process challenge. (3) A ma‐
jority  of  the  court  finds  that  plaintiff  has  standing  to  assert 
his claim. (4) Judge Posner’s procedural contortions to avoid 
the  effect  of  plaintiff’s  actual  allegations  have  not  been  en‐
dorsed by a majority of the court. (5) No theory for denying 
relief  has  the  support  of  a  majority  of  this  court.  So  while  I 
respectfully dissent from affirmance of dismissal in this case, 
I  hope  these  signals  will  discourage  the  Village  of 
Woodridge and any other governments from adopting a new 
No. 12‐2619                                                                   55 

arrest  fee  or  policy  and  risking  similar  litigation  and  a  fee 
award under 42 U.S.C. § 1988.4 




                                                 
4  Readers  interested  in  the  precedential  effects  of  our  court’s  divided 

vote, where no one judgment garnered a majority, may find an interest‐
ing  discussion  of  the  phenomenon  in  Michael  L.  Eber,  When  the  Dissent 
Creates the Law: Cross‐Cutting Majorities and the Prediction Model of  Prece‐
dent, 58 Emory L. J. 207 (2008), and sources cited therein.